Nicholas V. Midey, Esq. Town Attorney, Seneca Falls
You have asked whether under section 92-a of the General Municipal Law a surviving dependent of a deceased retired municipal employee may be permitted to participate in the local government's health insurance plan.
While such coverage is not available under section 92-a, it can be obtained under other authorizations. Under section 92-a a local government may contract for medical insurance for its current officers and employees and their families (§ 92-a[2]). Further, a local government may under such contract permit retired officers and employees to elect health insurance coverage for themselves and their families (ibid.; 1975 Op Atty Gen [Inf] 212). However, there is no authority under section 92-a of the General Municipal Law for providing coverage to surviving dependents of a deceased retired employee. We note that local governments are authorized to participate in the State health insurance plan (Civil Service Law, § 163). Under the State plan, coverage is available for surviving dependents of deceased retired employees (id., § 165-a; 1975 Op Atty Gen [Inf] 212).
Under the Taylor Law, local government employers are required to negotiate collectively with employee organizations in the determination of the terms and conditions of employment (Civil Service Law, §204[2]). A public employer may negotiate any matter, whether or not it involves a term or condition of employment subject to mandatory bargaining, in the absence of plain and clear prohibitions in statutory or other decisional law, or restrictive public policy (Matter of Board ofEduc. v Yonkers Federation of Teachers, 40 N.Y.2d 268, 273 [1976]). It appears that there is no such prohibition, and, therefore, a collective bargaining agreement may establish health insurance coverage for dependents of deceased retired local government employees (see 1981 Op Atty Gen 45).
We conclude that section 92-a of the General Municipal Law does not authorize the provision of health insurance for dependents of deceased retired local government employees. Such coverage is available if a local government participates in the State health insurance plan. A local government, through agreement with an employee organization authorized by the Taylor Law, may provide health insurance coverage to dependents of deceased retired employees.